Exhibit 10.1

 

* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

GYRODYNE, LLC

AMENDED AND RESTATED

RETENTION BONUS PLAN

 

ARTICLE I

BACKGROUND AND PURPOSE

 

1.1     Background. The Retention Bonus Plan of Gyrodyne Company of America,
Inc. (the “Corporation”) was adopted by the board of directors of the
Corporation on May 30, 2014 (the “Original Plan”). On August 31, 2015, the
Corporation and Gyrodyne Special Distribution, LLC merged with and into
Gyrodyne, LLC (“Gyrodyne” or the “Company”) (the “Merger”). Following the
Merger, the board of directors of the Company (the “Board”) determined that the
value of certain Properties could be enhanced by making land development
investments, and that, accordingly, it would be appropriate to amend the
Original Plan so that the amount of appreciation of a Property would be adjusted
downward to reflect the amount of such investment in such Property for the
purpose of calculating Bonus Payments hereunder and better align the interests
of the Participants with those of the Company’s shareholders. In addition, since
adoption of the Original Plan, the Company determined that it may be in the best
interest of the Company to sell each of its Port Jefferson Professional Park
buildings individually, rather than all as a block, and that, accordingly, it
would be more appropriate to treat each such building, rather than all ten
buildings taken together as a whole, as a Property hereunder. This Amended and
Restated Retention Bonus Plan of the Company (the “Plan”) amends and restates
the Original Plan in its entirety.

 

1.2     Purpose. The purpose of the Plan is to retain and reward eligible
employees and directors of Gyrodyne by creating a direct relationship between
key Company performance goals and individual bonus payouts. The Plan is also
intended to serve as a retention program to incentivize employees and members of
the Board to remain in the employ or service with the Company during its
liquidation process.

  

ARTICLE II

DEFINITIONS

 

The following terms shall have the following meanings:

 

2.1     “Adjusted Appraised Value” of a Property means the Appraised Value of
such Property plus the cumulative amount of land development costs incurred by
the Company with respect to such Property since the date of appraisal of such
property set forth in Exhibit A.

 

2.2     "Affiliate" means any corporation or other entity controlled by the
Company or controlling the Company (within the meaning of Sections 414(b) and
414(c) of the Code).

 

2.3     “Applicable Percentage” means the percentage of the Bonus Pool allocated
to each Participant with respect to each Closing.

 

2.4     “Appraised Value” means the value of each Property as identified in
Exhibit A, at the time of approval of the Plan, which value represents the most
recent independent written estimate of the value for such Property prior to the
adoption of the Plan.

 

2.5     “Appreciation” shall mean the difference between the Gross Sales Price
for a Property and the Adjusted Appraised Value of such Property.

 

2.6     “Beneficiary” means any person or other entity, which has been
designated by the Participant in his or her most recent written Beneficiary
Designation Form filed with the Company to receive payment of benefits specified
under the Plan after the Participant’s death. If there is no Beneficiary
Designation, then the term means the Participant’s Spouse, if married, or, if a
Participant is not married, the Participant’s estate.

 

2.7     "Bonus Payment" means payment to be made in cash to Beneficiaries
pursuant to Section 5 hereunder upon the Closing of any Property at a Gross
Sales Price equal to or exceeding the Adjusted Appraised Value for such
Property. 

  

2.8     “Bonus Pool” means the amount of funds that shall be transferred to a
separate bookkeeping account held by the Company, to be allocated and paid to
Participants in accordance with Article V. The Bonus Pool is only funded to the
extent that the Gross Sales Price for any Property equals or exceeds the
Adjusted Appraised Value of such Property. The Bonus Pool shall remain an asset
of the Company, and shall serve as a funding mechanism for the payments of
amounts ultimately determined to be due to Participants under the Plan.

 

 
1

--------------------------------------------------------------------------------

 

 

2.9     "Change in Control" means:

 

(a)     The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Affiliates, taken as a whole, to any person that is not an
Affiliate of the Company;

 

(b)     The acquisition by any person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended), of 70% or more (on a fully diluted basis) of either (i) the then
outstanding Shares of the Company, taking into account as outstanding for this
purpose such Shares issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Shares or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate or (C) any acquisition which complies with clauses, (i), (ii)
and (iii) of subsection (e) of this definition; or

 

(c)     The consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company's shareholders, whether for such
transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the "Surviving Company"), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the "Parent Company"), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the beneficial owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board's approval of the execution of the initial agreement providing
for such Business Combination. 

 

Notwithstanding the foregoing, a Change in Control shall not have occurred for
purposes of this Plan unless the transaction(s) shall also qualify as a Change
in Control for purposes of Code Section 409A.

 

2.10     “Closing” means the date any sale of Property or any entity owning any
Property is completed. The term “Closing” shall be deemed to mean the effective
time of a Change in Control or a Recapitalization, triggering entitlement to
payment as if such event were a Closing.

 

2.11     "Code" means the Internal Revenue Code of 1986, as amended from time to
time, including any regulations or authoritative guidance promulgated thereunder
and successor provisions thereto.

 

2.12     "Committee" means the Committee appointed by the Board to administer
the Plan pursuant to Section 6.1. If the Board has failed to appoint members to
the Committee, the Board shall act as the Committee.

 

2.13     “Gross Sales Price” of a Property shall mean the total sales price to
be paid for any Property, without reduction for any Closing costs, such as
commissions, legal and broker fees.

 

2.14     "Participant" means the members of the Board and all employees of the
Company who are designated to participate in the Plan in Exhibit B.

 

2.15     "Plan Year" means the Company's fiscal year, which commences on January
1st, and ends on December 31st. 

 

2.16     “Property” or “Properties” means the real estate and developed
properties, as identified in Exhibit A, as owned by the Company at the time of
adoption of this Plan.

 

2.17     “Recapitalization” means that the Board or the shareholders of Gyrodyne
have determined to infuse capital into the Company to continue operations, and
in fact such capital infusion has occurred.

 

2.18     “Sales Price” means the value of all Properties, or remaining
Properties, to be used for purposes of making payments to Participants in the
event of a Change in Control, a Recapitalization or an amendment of the Plan to
reduce benefits as provided for in Section 9.5. Under such circumstances, the
Sales Price shall be the greatest of:

 

 

(a)

Value assigned to all Properties or the Company by the Committee.

 

 
2

--------------------------------------------------------------------------------

 

 

  (b) The price paid for all Properties or the Company, as assigned for purchase
accounting purposes under any pro forma balance sheets in any proxy or similar
documents.        

(c)

The fair market value of all Properties as determined at the time of any
corporate event.

 

2.19     “Section 409A” means Section 409A of the Code and the treasury
regulations and other official guidance of general applicability thereunder.

 

2.20     “Spouse” means the person to whom a Participant is legally married at
the time of such determination, as determined under Federal law for income tax
purposes, including same-sex spouses using the “state-of-celebration” rule.

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.1     Eligibility. Directors and employees of the Company who are eligible to
participate in the Plan, and in the case of Directors, their respective
Applicable Percentages, are identified in Exhibit B. No future directors or
employees are eligible to participate in the Plan, except as may be permitted
under Section 3.2.

 

3.2     New Hires. It is possible, that despite the establishment of the Plan,
some employees may voluntarily terminate employment, retire, die or become
disabled, or Board members may resign or not be re-elected as a Board member.
Under such circumstances, the Company may be required to hire new employees or
appoint new Board members. New Directors or employees shall not be eligible to
participate in the Bonus Plan, as structured for existing Participants. At the
time of employment or appointment, the Committee may, but is not required, to,
establish a fixed bonus for each new Participant to be based upon a percentage
of the Participant’s salary, Board fees and/or a fixed dollar amount. Bonus
Payments made pursuant to this Plan for new Participants shall not exceed 50% of
a Participant’s base annual salary or Board fees. New Participants shall have a
separate Exhibit prepared and attached to the Plan, at their time of employment
or when they join the Board, identifying any potential Bonus Payments, to avoid
any misunderstandings regarding the bonuses, if any, to be paid upon the sale of
any Properties.

 

ARTICLE IV

VESTING

 

A Participant will only be entitled to receive Bonus Payments pursuant to this
Plan to the extent that he/she has been continuously employed by, or providing
services for, the Company through the date of a Closing and, as applicable, the
payment of any installment portion of any Bonus Payment. The Board may, in its
sole and absolute discretion, provide a Bonus Payment with respect to a
particular Closing to any Participant who is not vested pursuant to the terms of
this Plan at the time of the applicable Closing. For the avoidance of doubt, any
Participant who is granted any such discretionary Bonus Payment shall remain
unvested in such amount until such time as the Board takes irrevocable action to
provide a legally binding right to any such payment, and any such Bonus Payment
shall be required to be paid no later than 2 ½ months following the end of the
year in which the Board so acts.

 

ARTICLE V

PAYMENT OF AWARD

 

5.1     Funding of the Bonus Pool. Upon the Closing of each Property, at a Gross
Sales Price equal to or in excess of the Adjusted Appraised Value for such
Property, funds shall be transferred to a Bonus Pool for the benefit of the
Participants, as follows:

 

(a)     The Bonus Pool shall be funded with 5% of the Adjusted Appraised Value
of each Property when the Gross Selling Price of the Property is equal to or
greater than 100% of the Adjusted Appraised Value of the Property.

 

(b)    The Bonus Pool shall be funded when the Gross Sales Price of a Property
is in excess of the Adjusted Appraised Value, based upon the Appreciation of the
Property, as follows:

 

  i.     10% of the first 10% of Appreciation;

 

  ii.    15% on the next 10% of Appreciation; and

 

  iii.   20% on Appreciation greater than 20% .

 

c.      2% of the Gross Sales Price of any Property, if the Closing with respect
to a Property occurs on or before a Designated Sale Date, as identified in
Exhibit C.

 

[Note: Management proposing for board consideration that there be some minimum
bonus payment.]

 

 
3

--------------------------------------------------------------------------------

 

 

No funds shall be transferred to the Bonus Pool unless and until a Closing
occurs at a Gross Sales Price equal to or greater than the Adjusted Appraised
Value for such Property. 

 

 In the event the sale of any Property is contingent upon future installment or
earnout payments, such amounts shall be treated as net proceeds upon payment to
the Company, and immediately allocated to the Bonus Pool and paid to
Participants pursuant to Section 5.2. The Bonus Pool shall be subject to Section
9.6.

 

5.2     Payment of Bonus. After funds are transferred to the Bonus Pool under
Section 5.1, Bonus Payments shall be paid to all Participants to the extent
vested, as indicated in Exhibit B for each Property, in a cash lump sum payment,
within sixty (60) days after the occurrence of any Closing that funds the Bonus
Pool. Any amount payable to a Participant upon payment to the Company following
Closing, as an installment or earnout payment, shall be paid within sixty (60)
days after the receipt of the Company of such funds.

 

5.4     Forfeiture of Payment. Except as provided in Article IV, if any
Participant terminates employment or Board service prior to any Closing for any
reason, such a Participant shall forfeit the payment of any Bonus Payment
applicable to such Closing and for any future Closing. This forfeiture provision
exists in recognition of the goal of the Plan, which is to retain all
Participants until the sale of all Properties and the complete liquidation of
the Company.

 

5.5     Allocation of Forfeiture. In the event any Participant forfeits any Plan
benefits as a result of a termination of employment or Board service (or for any
other reason), the portion of the Bonus Pool otherwise payable to such a
Participant shall be reallocated as follows:

 

 (a)     Board Reallocation. Any forfeiture by a Participant who is a Board
member shall be reallocated to any remaining Board Members, which amount shall
be shared in a pro rata manner, based upon the Applicable Percentages for the
remaining Board members.

 

 (b)     Employee Reallocation. Any forfeiture by a Participant who is an
employee shall be reallocated to the remaining Participant employees at the time
of such event, subject to and in accordance with the complete and absolute
discretion of the Board.

 

 To the extent there are no employees who are Participants in the Plan, or Board
members who are currently Participants in the Plan at the time any reallocation
should occur, the allocation shall be made to the other respective group.

 

ARTICLE VI

ADMINISTRATION

 

6.1     Administration by the Committee. The Plan shall be administered by the
Committee which shall consist of not less than two (2) members of the Board.

 

6.2     Authority of the Committee. Subject to the provisions of the Plan and
applicable law, the Committee shall have the power, in addition to other express
powers and authorizations conferred on the Committee by the Plan, to interpret
and administer the Plan, but in no event can the Committee reduce the Award for
any Participant except as provided under Section 5.4 (employee or Board member
resignation).

 

6.3     Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by law.

 

6.4     Delegation By the Committee. The Committee, in its sole discretion, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company. No such delegatee may exercise his or
her authority or powers under the Plan with respect to any matter affecting
solely himself or herself.

 

6.5     Agents; Limitation of Liability. The Committee may appoint agents to
assist in administering the Plan. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Company, the Company's
certified public accountants, consultants or any other agent assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

 

ARTICLE VII

TERMS OF AWARDS

 

7.1     Adjustments. The Committee is authorized, in its sole discretion, to
increase, but not decrease, the calculation of any Bonus Payment in connection
with any one or more of the following events:

 

  (a)     Significant litigation or claim judgments or settlements;

 

  (b)     The effect of changes in tax laws, accounting standards or principles,
or other laws or regulatory rules affecting reporting results;

 

 
4

--------------------------------------------------------------------------------

 

  

ARTICLE VIII

CHANGE IN CONTROL

 

If a Change in Control occurs while the Plan is in effect, Bonus Payments
related to unsold Properties shall be calculated based upon either: (a) the
Sales Price, in the case of an event described in Section 2.9(a) or (b),
determined as of the effective time of the Change in Control, of the Properties
then held by the Company upon the date of the Change in Control, or (b) in the
case of an event described in Section 2.9(c) (e.g., a merger), consideration
received by the Company’s shareholders, for the assets and/or equity of the
Company in connection with such Change in Control if greater than the Sales
Price. The Committee shall make this determination. Each Participant who is
employed or performing service on the date of the Change in Control shall
receive a Bonus Payment calculated in accordance with Exhibit B. Bonuses paid in
connection with a Change in Control shall be funded to an escrow account no
later than two (2) weeks prior to the scheduled Closing and such funds shall be
paid to the eligible Participants in a cash lump sum on the Closing date of the
Change in Control. Appropriate adjustments shall be made to the time of payment
in the case of delayed payment of the Change in Control proceeds, provided in
any event that the payments are made in accordance with Section 409A of the Code
and the regulations thereunder, in particular Treasury Regulation Section
1.409A-3(i)(5)(iv).

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1     Compliance With Legal Requirements. The Plan and the payment of Bonus
Payments shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.

 

9.2     Non transferability. A person's rights and interests under the Plan,
including any Bonus Payments payable under the Plan may not be assigned,
pledged, or transferred, except in the event of the Participant's death, to a
Participant’s Beneficiary or estate.

 

9.3     No Right to Employment or Service. Nothing in the Plan or in any notice
of participation in the Plan shall confer upon any person the right to continue
in the employment or service of the Company or any Affiliate or affect the right
of the Company or any Affiliate to terminate the employment or service of any
Participant.

 

9.4     Withholding. The Company shall have the right to withhold from any Bonus
Payment, any federal, state or local income and/or payroll taxes required by law
to be withheld and to take such other action as the Committee may deem advisable
to enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to a bonus.

 

9.5     Amendment or Termination of the Plan. The Board or the Committee may, at
any time, amend, suspend or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no action shall adversely affect the rights of
any Participant to any Bonus Payments associated with any Closing that occurs
within thirty (30) days before such amendment, suspension or termination.      

 

9.6     Unfunded Plan. To the extent that a person acquires a right to receive
payments under the Plan, such right shall be that of an unsecured general
creditor of the Company. All payments to be made hereunder shall be paid from
the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

  

9.7    Section 409A. The intent of the Company is that Bonus Payments pursuant
to this Plan comply with or otherwise be exempt from Code Section 409A and,
accordingly, to the maximum extent permitted, this Plan shall be interpreted to
be either exempt from or in compliance therewith. In no event whatsoever shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on a Participant by Code Section 409A or damages for failing to comply
with Code Section 409A. For purposes of Code Section 409A, a Participant’s right
to receive any installment payment pursuant to this Plan shall be treated as a
right to receive a series of separate and distinct payments.

 

9.8     Expenses. All costs and expenses in connection with the administration
of the Plan shall be paid by the Company.

 

9.9     Severability. In the event that any provision of the Plan shall be
considered illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, but shall be fully
severable, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained therein.

 

9.10   Successors. All obligations of the Company under the Plan shall be
binding upon any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the assets of the Company.

 

 
5

--------------------------------------------------------------------------------

 

 

9.11  Notice. Any notice to be given to the Company or the Committee pursuant to
the provisions of the Plan shall be in writing and directed to:

 

The Company:

  Gyrodyne, LLC

  One Flowerfield, Suite 24
  St. James, NY 11780

  Attention: Frederick C. Braun, III, President and Chief Executive Officer

 

With a copy to:

  Palmieri & Eisenberg

  475 Wall Street

  Princeton, NJ 08540

  Attention: Francis W. Palmieri, Esq.

 

9.12     Gender and Number. Except where otherwise indicated by the context,
wherever used, the masculine pronoun includes the feminine pronoun; the plural
shall include the singular, and the singular shall include the plural.

 

9.13     Section Headings. The headings of the Plan have been inserted for
convenience of reference only and in the event of any conflict, the text of the
Plan, rather than such headings, shall control.

 

9.14     Governing Law. The Plan shall be construed, administered and enforced
in accordance with the laws of New York without regard to conflicts of law.

 

 

THIS AMENDED AND RESTATED RETENTION BONUS PLAN is hereby executed this [DATE]

 

 

 

GYRODYNE, LLC

 

 

 

 

 

/s/ Frederick C Braun III  

 

 
6

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

GYRODYNE, LLC

APPRAISED VALUE OF PROPERTY

 

 

 

Property

 

Appraised Value

 

   Appraisal Date

 

Port Jefferson Building 1

***

November 15, 2013

Port Jefferson Building 2

***

November 15, 2013

Port Jefferson Building 3

***

November 15, 2013

Port Jefferson Building 4

***

November 15, 2013

Port Jefferson Building 5

***

November 15, 2013

Port Jefferson Building 6

***

November 15, 2013

Port Jefferson Building 7

***

November 15, 2013

Port Jefferson Building 8

***

November 15, 2013

Port Jefferson Building 9

***

November 15, 2013

Port Jefferson Building 11

***

November 15, 2013

Fairfax, Virginia - Buildings

***

November 15, 2013

Fairfax, Virginia – Land behind Building – Parking or Potential Townhouses

***

November 15, 2013

Cortlandt Manor – Medical Buildings

***

November 1, 2013

Cortlandt Manor – additional lots

***

November 1, 2013

Flowerfield –  68 Undeveloped Acres

***

November 15, 2013

Flowerfield – Industrial Park

***

November 15, 2013

Grove Partnership

N/A

N/A

Shell Corp.

N/A

N/A

Total

$45,050,000

 

 

* Confidential treatment obtained in connection with the filing of the Original
Plan as an exhibit to the Quarterly Report of Gyrodyne Company of America, Inc.
filed with the Securities and Exchange Commission on August 8, 2014.

   

EXHIBIT B

 

GYRODYNE, LLC

BOARD OF DIRECTORS - EMPLOYEE BONUS PERCENTAGES

 

 

Board Members /

Employees

Bonus Pool Percentage

Board Members

 

Paul Lamb, Chairman

15 %

Richard Smith

10%

Ronald Macklin

10%

Philip Palmedo

10%

Elliot Levine

10%

Nader Salour

10%

Subtotal

65 %

Employees

 

Frederick C Braun III

Discretionary

Gary Fitlin

Discretionary

Peter Pitsiokos

Discretionary

Clint Borkstrom

Discretionary

Patricia Lara

Discretionary  

Dawn Ibraham

Discretionary

Marigene Gallicchio

Discretionary

Subtotal

35%

Total

100%

 

 
7

--------------------------------------------------------------------------------

 

 

 EXHIBIT C

 

DESIGNATED SALES DATES

 

The Bonus Pool is funded with an additional 2% of the Gross Selling Price of any
Property if it is sold on or before the following Designated Sales Date:

 

Property

Designated Sales Date

Cortlandt Manor

December 31, 2014

Fairfax

December 31, 2014

Port Jefferson

December 31, 2015

Flowerfield

December 31, 2016

 

 

8